Citation Nr: 1402841	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for nasopharyngeal carcinoma due to exposure to contaminated water at Camp Lejeune, North Carolina.

2. Entitlement to service connection for rheumatoid arthritis due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to October 1964 and from March 24, 1970 to March 26, 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran submitted VA Form 21-4142s to authorize release of records from physicians Lenore J. Brancato and Dean A. Lazaro. A letter was sent to Dr. Brancato, but there is no response of record. There is no evidence of record that records were requested from Dr. Lazaro. These records should be requested again and in the event they cannot be obtained, an explanation should be provided to the Veteran in accordance with VA's duty to assist claimants.

Accordingly, the case is REMANDED for the following action:

1. The veteran should sign a VA Form 21-4142 authorization and consent to release information form for both Lenore J. Brancato and Dean A. Lazaro and the RO must request their records. All documents obtained should be associated with the Veteran's claims file. A response, negative or positive, should be associated with the claims file - if the Veteran provides signed release of information forms and the records cannot be obtained, advise the Veteran of the RO's efforts and the unavailability of the records. Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2. After completion of the above and any other development deemed necessary, return the Veteran's claims file to the VA examiner who conducted the August 2012 VA examination to render an addendum. If that examiner is no longer available, have the file reviewed by a similarly qualified examiner. If a new examination is necessary, all indicated tests and studies must be performed and the examiner MUST RESPOND FULLY TO THE QUESTION AS TO WHETHER:

	A. Does the Veteran currently have nasopharyngeal carcinoma; AND IF NOT, what residuals, if any exist from the June 1999 excision of the malignant neoplasm of the nasopharyngeal mass?

	B. Was the June 1999 malignant neoplasm of the nasopharyngeal mass, or any of its residuals, the result of any exposure to toxic chemicals sustained by the Veteran when he was assigned to Camp LeJeune, North Carolina for four months in 1964?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

3. After completion of the above and any other development deemed necessary, return the Veteran's claims file to the VA examiner who conducted the August 2012 VA examination to render an addendum. If that examiner is no longer available, have the file reviewed by a similarly qualified examiner. If a new examination is necessary, all indicated tests and studies must be performed and the examiner MUST RESPOND FULLY TO THE QUESTION AS TO WHETHER:

Was the Veteran's rheumatoid arthritis the result of any exposure to toxic chemicals sustained by the Veteran when he was assigned to Camp LeJeune, North Carolina for four months in 1964?
 
The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

4. THE RO IS ADVISED THAT if the examiners are unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

5. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought. Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

Apart from generalized internet extracts, the Veteran through his representative has to date produced no evidence in support of these claims, nor made any specific allegation as to the RO's adjudication of the claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


